Citation Nr: 0108225	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  96-46 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of frostbite of the feet to include Raynaud's 
phenomenon.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
November 1952.



The current appeal arose from an April 1996 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The RO denied entitlement 
to an evaluation in excess of 10 percent for frostbite of 
both feet.  

In June 1997 the RO granted service connection for Raynaud's 
phenomenon as secondary to the service-connected disability 
of frostbite of both feet.  The RO evaluated the service-
connected frostbite of both feet and Raynaud's phenomenon 
disabilities together and assigned an increased evaluation of 
30 percent effective October 19, 1995, the date of claim for 
increased compensation benefits.

This matter was previously before the Board of Veterans' 
Appeals (Board) in March 1998 at which time it was remanded 
to the RO for further development and adjudicatory action.

In September 1998 and April 1999 the RO affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The probative evidence shows that from October 19, 1995 
to January 11, 1998, the veteran's bilateral foot disability 
was manifested by moderate symptoms including occasional 
attacks of blanching.

2.  The probative evidence shows that on and after January 
12, 1998, the veteran's bilateral feet disability was 
productive of frequent vasomotor disturbances characterized 
by blanching, rubor and cyanosis.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
from October 19, 1995 to January 11, 1998 for residuals of 
frostbite of the feet to include Raynaud's phenomenon, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2000); 38 C.F.R. §§ 4,7, 4.104, Diagnostic Codes 7117-7122 
(effective prior to January 12, 1998).

2.  The criteria for an increased evaluation of 40 percent on 
and after January 12, 1998, for residuals of frostbite of the 
feet to include Raynaud's phenomenon have been met.  38 
U.S.C.A. §§ 1155, 5107); 38 C.F.R. § 4.104, Diagnostic Codes 
7117-7122 (62 Fed. Reg. 6507-65224) (Dec. 11, 1997) 
(effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the evidentiary record discloses that the veteran 
was service-connected for frostbite of both feet in January 
1989, and assigned a 10 percent disability evaluation 
effective from June 11, 1986, the date he filed his claim.  
Service connection was based on A November 1988 VA 
examination report that showed his feet to be cold 
bilaterally with blanching of all toes.  There was no showing 
of significant peripheral vascular disease.

On October 19, 1995, the veteran submitted a claim of 
entitlement to an increased evaluation for his frostbite of 
both feet.  

A VA examination for diseases of arteries and veins was 
conducted in January 1996.  The veteran reported that he had 
increased problems with pain in both feet with respect to 
cold exposure.  He stated that lessor extremes of cold were 
causing coldness, pain and pallor in his toes.  


The veteran further stated that due to the inability to 
tolerate the coldness, he moved from Maryland to Arizona, 
then to Florida.  He reported that his feet ached when 
exposed to cold and turned a white color; also, his symptoms 
were much improved with exposure to heat.

On examination of the cardiovascular system there were normal 
radial and brachial pulses, and femoral, popliteal, dorsalis 
pedis and posterior tibial pulses bilaterally.  His distal 
feet were quite cool.  They were somewhat pale, but the 
capillary refills were normal.  Sensation was slightly dulled 
and the veteran was able to discriminate sharp and dull 
stimuli.  He had normal motor function in his feet.  

The examiner's impression was that he had vasospasm in the 
digital arteries of both feet in response to cold, which 
would give him the diagnosis of Raynaud's phenomenon.  He 
stated that the etiology of Raynaud's phenomenon after 
frostbite was controversial.  It had been stated, he 
explained, that an extreme cold exposure may cause Raynaud's 
phenomenon, but some believed that this syndrome was actually 
present before the extreme cold exposure, but that this 
exposure had brought out its manifestations.  The examiner 
assessed the veteran with Raynaud's phenomenon with 
vasospasms of the digital foot arteries in response to cold.  
The examiner commented that he continued to have symptoms 
with respect to cold exposure.

In April 1996 the RO denied an evaluation in excess of 10 
percent for frostbite of both feet under the criteria set 
forth at 38 C.F.R. § 4.104, Diagnostic Code 7122 (1995).  The 
veteran filed a timely notice of disagreement and substantive 
appeal.  In his appeal he asserted that the extreme 
discomfort of his feet had forced him to change his 
residence, and made it impossible for him to gain or retain 
satisfactory employment, which required him to remain on his 
feet.


In an October 1996 letter Dr. GMR noted it was his belief 
that the aching, coldness and blanching of the color of the 
veteran's feet were all symptoms secondary to Raynaud's 
phenomenon as a result of frostbite.  He opined that normally 
the arteries were patent, and there was no obstruction of the 
major arteries of the ankles.  He further noted that due to 
the frequency in which the veteran experienced blanching 
attacks, due to Raynaud's phenomenon, he should be granted an 
increased evaluation of 30 percent.

In June 1997 the RO granted service connection for Raynaud's 
phenomenon as secondary to the service-connected frostbite of 
both feet, with an evaluation of 30 percent effective October 
19, 1995.  The RO determined that frostbite of both feet and 
Raynaud's phenomenon would be evaluated together as Dr. GMR 
had stated that the veteran's aching, coldness and blanching 
of color of his feet were all symptoms secondary to Raynaud's 
phenomenon, as a result of frostbite.  

The veteran continued his appeal and in March 1998 the Board 
remanded the case to the RO for further development.

An August 1998 VA examination report shows the veteran 
related that over the previous years, he had had 
progressively more symptoms in his toes.  He further reported 
that any decrease in temperature caused excessive pain in all 
ten toes, which was slightly worse on the right.  He stated 
that the air from an air-conditioned room might be too cool 
for his feet.

On examination the veteran had all ten toes; there were no 
amputations.  He had palpable dorsalis pedis, posterior 
tibialis tendons bilaterally.  His left foot had a slight red 
hue to it, and the right was of normal color.  Sensation to 
light touch was equal and symmetric in both feet and toes.  
There was a fungal infection in both large toenails, and 
minimal edema in the toes.  He had no skin ulcerations and 
the temperature of his feet appeared normal.  There was 
normal hair growth.  Range of motion of the ankle, midfoot, 
and forefoot was full and symmetric and there was no evidence 
of a low mass instability.  The diagnosis was Raynaud's 
phenomenon that appeared to be attributable to a frostbite 
injury in Korea.  

A February 1999 VA examination report shows the veteran's 
chief complaint was cold feet bilaterally with increased cold 
sensitivity.  He reported that during warm temperatures the 
pain was minimal, but was somewhat worse during cold 
exposure.  He stated that cold exposure in the 20's and 30's, 
and temperatures in the 60's and 70's initiated pain.  He 
noticed discoloration of his feet with their turning white on 
cold exposure, and then after rewarming to a bluish color, 
and then to red.  He reported that the pain and discoloration 
were present virtually every day due to the presence of air-
conditioning.  The pain, he stated, progressed to a numbness 
in both feet.  He further reported that he could not walk due 
to the discomfort.  

With respect to Raynaud's syndrome, the veteran reported that 
attacks, which were characteristic in terms of sequential 
color change involving all digits of both lower extremities 
and lasting several minutes to an hour depending on the time 
of rewarming, were present daily.  He stated that the attacks 
were associated with pain and numbness, and were always 
precipitated by cold.  He denied any ulceration on either 
foot.  The examiner noted that according to the criteria 
provided to him, the veteran's symptomatology qualified for a 
40 percent evaluation.

With regard to the veteran's cold injury residuals, whereas 
he reported pain, numbness and cold sensitivity plus color 
changes and impaired sensation, the examiner noted that this 
would qualify, according to the criteria provided, to a 30 
percent evaluation.  

On examination, normal carotid, brachial, ulnar, femoral, 
popliteal, posterior tibial and dorsalis pedis pulses 
bilaterally, were shown.  After ten minutes of room 
temperature (72 degrees), both feet were cold on examination.  
In the right lower extremity the ankle was of normal 
temperature, and the foot became cool proximally to distally 
with the toes being cold.  They were reddish in coloration.  
There was sluggish capillary refill in all digits.  In the 
left lower extremity there was similar finding as on the 
right, with sluggish refill in all digits.  There was no 
motor deficit and somewhat diminished sensation distally in 
the digits, but normal sensation at the ankle and above.

The diagnoses were history of cold exposure with residual 
nerve injury, meeting the criteria as outlined by the Board, 
and history and physical examination consistent with 
Raynaud's phenomena.  

A March 1999 VA special neurological examination revealed no 
muscle atrophy or any abnormalities in the feet.  The skin 
did not reveal any ulcerations.  All toes were intact.  
Cerebellar testing was normal.  Sensory testing revealed 
normal pinprick, position, vibration and temperature 
sensations throughout including the feet.  The impression was 
that the veteran had had a progressive increase in attacks of 
Raynaud's syndrome when he was subject to cold temperatures.  
He did not appear to have any type of peripheral neuropathy.  
The examiner opined that the veteran's symptomatology sounded 
primarily like a vascular problem, such as Raynaud's 
syndrome.

In March 1999 the veteran had immersion testing.  His feet 
were submerged in ice water for five minutes.  Following 
immersion, there was no change in pressure or waveform toe 
photoplethysmography (PPG).  The diagnosis was normal resting 
arterial hemodynamics in both lower extremities, and no 
evidence of digital ischemia in either lower extremity.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).




In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

During the pendency of the veteran's appeal, the rating 
criteria for evaluating diseases of the arteries and veins 
were revised, effective January 12, 1998.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the United States Court of 
Appeals for Veterans Claims (Court) held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).


Prior to January 12, 1998, a 20 percent evaluation was 
appropriate for Raynaud's disease with occasional attacks of 
blanching or flushing; a 40 percent evaluation required 
frequent vasomotor disturbances characterized by blanching, 
rubor and cyanosis; and a 60 percent evaluation required 
multiple painful, ulcerated areas; and a 100 percent 
evaluation required severe form with marked circulatory 
changes such as to produce total incapacity or to require 
house or bed confinement.  

As reflected by a note following this criteria, the 
evaluations in excess of 20 percent under Diagnostic Codes 
7114, 7115, 7116, and 7117 are for application to unilateral 
involvements.  With bilateral involvements separately meeting 
the requirements for evaluation in excess of 20 percent, 10 
percent will be added to the evaluation for the more severely 
affected extremity only, except where the disease has 
resulted in an amputation.  The resultant amputation rating 
will be combined with the schedular rating for the other 
extremity, including the bilateral factor, if applicable.  
The 20 percent evaluations are for application to unilateral 
or bilateral involvement of both upper and lower extremities.  
38 C.F.R. § 4.104, Diagnostic Code 7117.

Under the revised criteria effective January 12, 1998, a 10 
percent evaluation is provided for Raynaud's syndrome when 
there are characteristic attacks occurring one to three times 
a week.  A 20 percent evaluation is provided when 
characteristic attacks occurring four to six times a week.  A 
40 percent evaluation is provided when there are 
characteristic attacks occurring at least daily.  A 60 
percent evaluation is provided when there are two or more 
digital ulcers and a history of characteristic attacks.  A 
100 percent evaluation is provided with two or more digital 
ulcers plus autoamputation of one or more digits and history 
of characteristic attacks.  38 C.F.R. § 4.104, Diagnostic 
Code 7117 (2000).  

According to the note following these criteria, for purposes 
of this section, characteristic attacks consist of sequential 
color changes of the digits of one or more extremities 
lasting minutes to hours, sometimes with pain and 
paresthesias and precipitated by exposure to cold or by 
emotional upsets.  Further, the note dictates that these 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  Id.

In addition, new regulations were issued revising the 
diagnostic criteria for residuals of cold injury, 38 C.F.R. § 
4.104, Diagnostic Code 7122 (cardiovascular disorders 
effective January 12, 1998. 62 Fed. Reg. 65207 (Dec. 11, 
1997) (codified at 38 C.F.R. § 4.104, Diagnostic Code 7122).

Under the rating criteria in effect prior to January 12, 
1998, for evaluations of residuals of cold injury, Diagnostic 
Code 7122 provided for a 10 percent disability evaluation for 
mild symptoms, chilblains for unilateral or bilateral 
involvement.  For persistent moderate swelling, tenderness, 
redness, etc., a 20 percent evaluation was warranted for 
unilateral involvement, and a 30 percent evaluation was 
warranted for bilateral involvement.  For loss of toes or 
parts and persistent severe symptoms, a 30 percent evaluation 
was warranted for unilateral involvement, and a 50 percent 
evaluation was warranted for bilateral involvement.  

According to the note following these criteria, with 
extensive losses higher ratings may be found warranted by 
reference to amputation ratings for toes and combination of 
toes; in the most severe cases, ratings for amputation or 
loss of use of one or both feet should be considered.  There 
is no requirement of loss of toes or parts for the persistent 
moderate or mild under this diagnostic code.  Id.

Under the revised criteria effective January 12, 1998, when 
there are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent disability 
evaluation is warranted.  When there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts, a 20 percent 
evaluation is warranted.  When there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts, a 30 percent evaluation is warranted.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (2000).  

According to Note (1) following these criteria, separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under diagnostic code 7122.  Id 
at Note (1).  When evaluating residuals of a cold injury, 
each part affected is to be rated separately.  Id. at Note 
(2).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The Court has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in light of the established policies 
of VA to the end that decisions will be equitable and just.  
38 C.F.R. § 4.6 (2000).

Multiple ratings can be assigned under different diagnostic 
codes if none of the symptoms or criteria for a rating under 
a diagnostic code are duplicative of, or overlap the symptoms 
or criteria for the other diagnostic code under 
consideration.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Evaluation of the same disability under various 
diagnoses "pyramiding" is prohibited however.  38 C.F.R. § 
4.14 (2000).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected disability 
of frozen feet with Raynaud's phenomenon.  

In that regard, the veteran was afforded VA examinations in 
January 1996, August 1998, February 1999 and March 1999.  
Moreover, other evidence has been obtained which is probative 
of the disability at issue.  The Board is unaware of any 
additional evidence that has not already been requested 
and/or obtained that is pertinent to the veteran's appeal.

The Board is satisfied that as a result of the March 1998 
remand of the case to the RO for further development and 
adjudicative action, all relevant facts have been adequately 
developed to the extent possible, no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist him as mandated by 
the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the claim on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his by the RO under the new law would only 
serve to further delay resolution of his claim.  See Bernard, 
supra at 392-94.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

As reflected in the June 1997 and September 1998 supplemental 
statements of the case, the RO has considered both the former 
and the revised applicable criteria, respectively.  
Therefore, the veteran was given notice of the new 
regulations and he and his representative have had an 
opportunity to submit evidence and argument related to the 
new regulations.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).  The Board points out that consideration will be 
given to the effective date of the revised regulation.  In 
other words, for any date prior to January 12, 1998, the 
Board will not apply the revised rating schedule to the 
claim, but from that date onward the Board will apply both 
the former and revised criteria where applicable.  See 
DeSousa, supra.

Since the rating schedule provisions for cold injury 
residuals and Raynaud's disease were changed effective 
January 12, 1998.  Only the rating criteria in effect prior 
to January 12, 1998 apply to the veteran's case for the 
period from October 19, 1995 to January 11, 1998.  See 
DeSousa, supra. 


I.  Entitlement to an evaluation in 
excess of 30 percent from October 19, 
1995 to January 11, 1998 for 
residuals of frostbite of the feet to 
include Raynaud's Phenomenon.

As noted earlier, only the rating criteria in effect prior to 
January 12, 1998, apply to the veteran's case for the period 
from October 19, 1995, date of claim for increased 
compensation benefits, to January 11, 1998, the day before 
the effective date of the amended regulation.  See DeSousa, 
supra.

In this instance, the RO assigned a 30 percent disability 
evaluation for residuals of frostbite of the feet to include 
Raynaud's phenomenon under 38 C.F.R. § 4.104, Diagnostic 
Codes 7117-7122.  A careful review of the evidence of record 
reveals that the 30 percent evaluation was appropriately 
assigned, as the record shows that during the period between 
October 19, 1995 and January 11, 1998, the veteran's 
symptomatology was productive of occasional attacks of 
blanching or flushing and moderate symptoms in both feet.  
See 38 C.F.R. § 4.104, Diagnostic Codes 7117-7122 (1995). 

The record shows that in October 1995 the veteran asserted 
that his bilateral foot condition was worsening.  On VA 
examination in January 1996 he stated that lesser extremes of 
cold were causing increased problems with his feet and he was 
compelled to move to a warmer climate.  On examination his 
feet were pale and he was diagnosed with vasospasm of the 
digital arteries of both feet in response to cold which was 
also diagnosed as Raynaud's phenomenon.  



In October 1996 Dr. GMR commented on the frequency in which 
the veteran experiences blanching attacks due to Raynaud's 
phenomenon, and suggested an evaluation of 30 percent be 
assigned.  

Based on the foregoing facts, the next higher evaluation of 
40 percent under 38 C.F.R. § 4.104, Diagnostic Code 7117 is 
not warranted.  In order to warrant a 40 percent disability 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7117 the 
veteran's symptomatology must be manifested by frequent 
vasomotor disturbances characterized by blanching, rubor and 
cyanosis.  

Although, in this case, there is medical evidence of 
blanching, there is no evidence for the periods in question 
of frequent vasomotor disturbances characterized also by 
rubor and cyanosis.  Therefore an evaluation in excess of 30 
percent under diagnostic code 7117 is not warranted.

In addition, in order to warrant the next higher evaluation 
of 50 percent under 38 C.F.R. § 4.104, Diagnostic Code 7122 
the veteran's disability must be manifested by residuals of 
frozen feet with the loss of toes or parts and persistent 
severe symptoms.  Here, during the period in question, there 
is no medical evidence that the veteran has a loss of any 
toes.  Consequently, his bilateral feet disability does not 
warrant an evaluation in excess of 30 percent under 
diagnostic code 7122.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 30 percent from 
October 19, 1995 to January 11, 1998 for residuals of 
frostbite of the feet to include Raynaud's Phenomenon.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II. Entitlement to an evaluation in 
excess of 30 percent on and after January 
12, 1998 for residuals of frostbite of 
the feet to include Raynaud's phenomenon.

For the period on a after January 12, 1998, the effective 
date of the amended regulations, the Board will evaluate the 
veteran's claim for an increase under regulations prior to 
and since the January 12, 1998 revision, and apply the 
criteria which are more favorable to the veteran.  See 
Karnas, supra.

In this instance the Board finds that the veteran meets the 
criteria for an increased evaluation under regulations either 
prior to or subsequent to the January 12, 1998 revision.  In 
order to warrant a 40 percent disability evaluation under 
38 C.F.R. § 4.104, Diagnostic Code 7117 prior to January 12, 
1998, frequent vasomotor disturbances characterized by 
blanching, rubor and cyanosis must be shown in the records.  
In order to warrant a 40 percent disability evaluation under 
38 C.F.R. § 4.104, Diagnostic Code 7117 effective January 12, 
1998, characteristic attacks occurring at least daily must be 
shown.

The medical evidence of record since January 12, 1998 reveals 
the veteran reported that symptoms in his toes were getting 
progressively worse.  On VA examination in August 1998 his 
left foot had a slight red hue to it.  On examination in 
February 1999 he reported he noticed his feet turned white on 
cold exposure and a bluish color after rewarming.  He also 
reported that the discoloration was present every day due to 
the presence of air-conditioning.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The examiner disclosed that the veteran's feet were reddish 
in coloration.  The examiner noted that the veteran had had a 
progressive increase in attacks of Raynaud's syndrome when 
subjected to cold temperatures.  Moreover, the examiner 
stated that according to the criteria provided to him, the 
veteran's symptomatology qualified for a 40 percent 
evaluation.




In light of the above, an evaluation of 40 percent is 
warranted for the veteran's service-connected disability of 
residuals of frostbite of the feet to include Raynaud's 
phenomenon for the period on and after January 12, 1998 under 
either criteria.

The next higher evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7117 (prior to and effective January 12, 
1998) is 60 percent.  The criteria prior to January 12, 1998 
require multiple painful, ulcerated areas and the criteria 
effective January 12, 1998 require two or more digital ulcers 
and history of characteristic attacks.  

The medical evidence of record during the period in question 
reveals that the veteran did not have any ulcerations.  Thus, 
a 60 percent evaluation for the bilateral feet disability is 
not warranted.

In an evaluation of the veteran's bilateral foot disability 
under 38 C.F.R. § 4.104, Diagnostic Code 7122 under the 
criteria prior to January 12, 1998 for the period in 
question, the Board reiterates that next higher evaluation of 
50 percent requires the loss of toes or parts and in this 
case, the evidence clearly showed that all the veteran's toes 
were intact.  

Further, under 38 C.F.R. § 4.104, Diagnostic Code 7122 
effective January 12, 1998, 30 percent is the maximum 
evaluation under this diagnostic code.  Therefore an 
evaluation in excess of 30 percent for the veteran's 
bilateral foot disability under amended regulations, 
38 C.F.R. § 4.104, Diagnostic Code 7122, is not warranted.

Based on the foregoing discussion, the Board finds that the 
evidentiary record support an increased evaluation of not 
more than 40 percent evaluation residuals of frostbite of the 
feet to include Raynaud's phenomenon for the period on and 
after January 12, 1998.  

Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1); however, the 
RO did not grant the veteran an increased evaluation on this 
basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
preclude application of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his bilateral foot disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 30 percent from 
October 19, 1995 to January 11, 1998, for residuals of 
frostbite of the feet to include Raynaud's phenomenon is 
denied.

Entitlement to an increased evaluation of 40 percent on and 
after January 12, 1998 for residuals of frostbite of the feet 
to include Raynaud's phenomenon is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

